693 S.E.2d 914 (2010)
STATE
v.
Hasson Jamaal BACOTE.
No. 360A09.
Supreme Court of North Carolina.
March 9, 2010.
Malcolm Hunter, Jr., Appellate Defender, Jonathan E. Broun, Durham, for Hasson Jamaal Bacote.
Robert C. Montgomery, Special Deputy Attorney General, Greg Butler, for State of NC.
The following order has been entered on the motion filed on the 5th of March 2010 by Defendant-Appellant Extension of Time to Prepare Trial Transcript:
"Motion Allowed by order of the Court in conference this the 9th of March 2010."
Court reporter shall have up to and including the 8th day of April 2010 to prepare and deliver transcript to counsel.